Title: From Alexander Hamilton to Rufus Graves and Richard Hunewell, 4 October 1799
From: Hamilton, Alexander
To: Graves, Rufus,Hunewell, Richard


          
            Sir,
            New York October 4. 1799
          
          The Town of Uxbrige or Oxford (I believe the latter) in the State of Massachusetts (I believe the latter) of which Col Rice will more certainly inform will you is to be the Winter Quarters of the 14th. 15th. & 16th Regiments. There they are to be hutted for which proper measures have been taken directed. You will lose no time in collecting march conveying the men who have been enlisted to that place, and when the weather season will permit you will cause those who may be afterwards enlisted to follow. Tents and baggage will of course accompany. You will take care to allot to the men of these a due proportion of officers under the command of one of your Majors—continuing the others within the respective subdistricts on upon the recruiting bus service—You will yourself continue for the present at your Regimental Rendezvous to direct that service.
          The Junior Senior of the Commandants of the three Regiments is to command at the Winter Quarters. Presuming this, accordng to the Rules of for settling relative rank lately promulged, to be Col Rice, my instructions in detail have been sent to him. But he is ins directed in case of mistake of this point on my part to communicate them to the person who is entitled for his government.
          In what concerns the removal to Winter Quarters and the service there the orders of the Senior Commandant are to be obeyed. But these are not to derogate from the plan heretofore marked out for conducting the Recruiting Service. In other respects the instructions heretofore given are to continue to be observed.
          The season being considerably
          The Contractor General
          The contractors are to furnish the means of transportation by land or water; in which œconomy as well as convenience is to be scrupulously consulted. I rely upon your particular attention to this point.
          You are already informed who those the Contractors are for New Hampshire Vermont & Rhode Island. For Massachusettes they contractors are jointly
          Colonels Hunewell & Graves
        